To compel the Board to register the name of relator as a legal elector upon his showing, in the. manner required by law, his right to such registration.
*1114The answer of respondents sets forth that they had always considered relator as a negro; that upon his application he tendered no evidence of his statement, excepting his own oath, and that from their previous knowledge of him, his dusky complexion and curly hair, they still considered him a negro, The answer also admitted, as set, forth in the petition, that they refused to receive his oath at the time of his application.
Held, that when a person applies to the board of registration for the purpose of having his name registered as a voter, and offers to be sworn as to his qualifications, it is the duty of the Board to examine such person upon his oath. They have no right to reject him on mere inspection. When the return by respondents denies that the relator was entitled to be registered as a voter, an issue will be directed to determine the fact.
Respondents assented to the issue of the writ, and the same was issued November 9, 1866,